Case 2:15-cv-11946-GCS-RSW ECF No. 52, PageID.449 Filed 06/22/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,              )
                                       )                Case No. 2:15-cv-11946-GCS-RSW
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
JACK V. GIACALONE,                     )
                                       )
         Defendant.                    )
_______________________________________)

                               REPLY BY UNITED STATES
                           TO JACK GIACALONE’S RESPONSE
                         TO MOTION FOR DISCOVERY SANCTION

        The post-judgment interrogatories and document requests that are the subject of the

Government’s pending motion for sanctions [doc. 47] were mailed to Jack Giacalone on July 10,

2019, almost a year ago. Giacalone has produced nothing in response to that discovery, even in

the face of a court order [doc. 43] entered March 12, 2020, compelling him to do so.

        Giacalone’s response [doc. 49] to the Government’s motion for a discovery sanction is

that he will submit an affidavit reciting that he does not have any of the records he is required to

produce, namely, his 2019 gambling records and documents supporting his 2018 federal income

tax return. His response is too little, too late.

        Giacalone’s response is too little for three reasons. First, Giaclaone has not produced the

promised affidavit. He claims he could not do it until his attorney’s office opened, but Giacalone

states that his attorney’s office opened June 8. Second, the March 12 order requires Giacalone

not only to produce his 2019 gambling records and documentary support for his 2018 federal

income tax return, it also requires him to answer interrogatories about his cash holdings and

money orders deposited into his account, specifically, the source of the funds used to purchase




                                                    1
Case 2:15-cv-11946-GCS-RSW ECF No. 52, PageID.450 Filed 06/22/20 Page 2 of 3




the money orders, who purchased them, and where they were purchased. Giacalone’s response

to the Government’s motion is silent as to his intention to answer those questions. Third, the

promised affidavit is a mere contrivance to avoid giving up any information at all. Giacalone

already submitted one affidavit [doc. 32-5] in response to an order requiring him to account for

his failure to produce his 2018 gambling records, and that affidavit was both incomplete

(because it failed to disclose other individuals who might have the information, as required by

the Court) and self-serving. As noted by the Court in its March 12 order, it “seems incredible”

that Giacalone would not retain his 2019 records after being admonished about his 2018 records.

Giacalone has been thwarting the United States’ discovery requests for over two and a half

years.1

          Giacalone’s response is also too late to avoid paying $3,500 per month. The Court

entered a discovery sanction increasing the amount of Giacalone’s monthly payment under an

installment payment order [doc. 42] from $1,100 to $3,500, if Giacalone failed to comply with

any discovery orders.2 That order states:

                 [I]f Jack Giacalone fails to comply with any discovery orders of
                 this Court, then upon application of the United States, and in
                 addition to any other coercive sanctions the Court may impose, the
                 monthly installment payment amount shall increase to $3,500.




1
  Since the Government first served post-judgment discovery in January 2018, Giacalone has failed to produce any
post-judgment discovery responses whatsoever in the absence of a motion to compel, which is why this Court’s
March 12 order compelling discovery is in the context of the Government’s fourth motion to compel. It is likely the
United States will need to file a fifth motion to compel in the near future, as Giacalone has not responded to
discovery served on March 30 about his 2020 gambling records, $200,000 that passed through his checking account
in January 2020, and money orders he received during 2020.

2
  Payments were to begin April 1, 2020, but with the Government’s acquiescence, the date of the first payment has
been postponed to July 1.




                                                        2
Case 2:15-cv-11946-GCS-RSW ECF No. 52, PageID.451 Filed 06/22/20 Page 3 of 3




Giacalone has already failed to comply with the March 12 discovery order, and submitting an

affidavit three and a half months later does not cure that non-compliance. The Court should

increase the amount of Giacalone’s monthly payment to $3,500. As for additional coercive

sanctions, the United States is mindful of the dangers associated with incarceration during the

coronavirus pandemic, and may revisit that issue once the pandemic recedes if Giacalone

continues to defy the Court and avoid disclosing information necessary to determine his actual

income and resources.

       WHEREFORE, as a discovery sanction, the Court should increase the monthly payment

due under Jack Giacalone’s installment payment order [doc. 42] from $1,100 to $3,500, less any

amount actually paid to the Internal Revenue Service for current taxes.

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General
                                                     Tax Division, U.S. Department of Justice

                                                     /s/ Philip Doyle
                                                     Philip Doyle
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     Post Office Box 310
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     (202) 514-9673 / Fax: (202) 514-9477
                                                     Email: Philip.a.doyle@usdoj.gov

                                                     Of Counsel:

                                                     Matthew J. Schneider
                                                     United States Attorney




                                                3
